DETAILED ACTION 
The present application, filed on 10/26/2017 is being examined under the AIA  first inventor to file provisions. 

The prosecution of this application has been transferred to a different examiner. 

The following is a final Office Action in response to Applicant’s amendments filed on 12/28/2020.  Claims 1-20 are pending and have been considered below. 


Claim Objections
	Claim 10 (a system claim) depends from calim1 (a method claim). It should depend on claim 8. Appropriate correction is requested. For examination purpose, Examiner considers that claim 10 depends on claim 8. 


Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103(a) which forms the basis for all obviousness rejections set forth in this Office action:
(a) A patent may not be obtained through the invention is not identically disclosed or described as set forth in section 102 of this title, if the differences between the subject matter sought to be patented and the prior art are such that the subject matter as a whole would have been obvious at the time the invention was made to a person having ordinary skill in the art to which said subject matter pertains.  Patentability shall not be negatived by the manner in which the invention was made.

The factual inquiries set forth in Graham v. John Deere Co., 383 U.S. 1, 148 USPQ 459 (1966), that are applied for establishing a background for determining obviousness under 35 U.S.C. 103(a) are summarized as follows:
i.   Determining the scope and contents of the prior art.
ii.   Ascertaining the differences between the prior art and the claims at issue.
iii.   Resolving the level of ordinary skill in the pertinent art.
iv.   Considering objective evidence present in the application indicating obviousness or nonobviousness.

Claims 1-3, 8-10, 15-17 are rejected under 35 U.S.C. 103(a) as being Mawani et al. (US 2009/0012905), in view of Coladonato et al. (US 2010/0145762), and further in view of Aaron et al. (US 2014/0156390).  
Regarding Claims 1, 8, 15 – Mawani discloses: A method, implemented on a machine having at least one processor, storage, and a communication platform capable of connecting to a network for providing protection against fraudulent advertisement requests, the method comprising: {see at least [0013] An online marketplace is provided, for example, by way of a web site accessible over the Internet; fig2, rc206, rc206, rc208, [0029]-[0032] the online market place, website} 
	receiving, by a request handling unit implemented by the at least one processor, a request for an advertisement; {see at least ..[0089] …. rather than providing a listing of advertisers inhibited from placing ads, the publisher may provide a listing of advertisers that are allowed to place offers for ads with the publisher, i.e., a "whitelist"; [0063] If the advertiser has a known specified relationship with one or more publishers, then these publishers can be identified with indicia (Step 545). Indicia can include, for example, an image, text (e.g., Not Available, Pre-existing Relationship, etc.), color, and/or highlighting. The indicia can be presented to an advertiser proximate a publisher name on the list. As another example, the name of a publisher on a list can be presented in a different color than other text and/or images on the list. Other forms of identification or exclusion can be used }    
	determining whether the extracted identifier is included in a list of designated identifiers; {see at least [0089] It should be understood that although a publisher's " blacklist" has been referred to above, a list is not necessarily required per se. That is, as already discussed, in one implementation, a publisher can provide a blacklist to the advertising system manager and request that advertisers included on the list be inhibited from placing ads with the publisher through the advertising system manager}  
	in response to determining that the identifier is not included in the list of designated identifiers, 
	providing the advertisement in response to the request, {see at least [0089] discloses ID not on a list [blacklist]/”whitelist” and providing [allowing] ads based on extracted [previously placed requests [offers] via “rather than providing a listing of advertisers inhibited from placing ads, the publisher may provide a listing of advertisers that are allowed to place offers for ads with the publisher, i.e., a " whitelist". For example, the publisher may be presented a listing of available advertisers (e.g., advertisers that have registered with the system or advertisers that have previously placed offers) and identify for the advertising system manager those advertisers that are allowed to place ads with the publisher. In addition, the publisher may query a listing of available advertisers for specific advertisers“}  
	extracting a set of features from the request and previous requests that originated from the source, and {see at least [0089] discloses ID not on a list [blacklist]/”whitelist” and providing [allowing] ads based on extracted [previously placed requests [offers] via “rather than providing a listing of advertisers inhibited from placing ads, the publisher may provide a listing of advertisers that are allowed to place offers for ads with the publisher, i.e., a " whitelist". For example, the publisher may be presented a listing of available advertisers (e.g., advertisers that have registered with the system or advertisers that have previously placed offers) and identify for the advertising system manager those advertisers that are allowed to place ads with the publisher. In addition, the publisher may query a listing of available advertisers for specific advertisers“}    

Mawani does not disclose, however, Coladonato discloses: 
	extracting, by the request handling unit, an identifier included in the request, the identifier being associated with a source from which the request originates; {see at least fig1, fig2, fig6, fig8, [0145] …which discusses approved [whitelist] ads by ID and by publisher and using rules [extraction] and score based filtering [which takes into account advertiser review [0150] via “the process 800 may determine whether the targeted publisher participates in ad reviewing. If the publisher does not participate, then the process 800 may perform whitelist-based filtering on the identified ads. The process 800 can decide to serve none of the identified ads if there are no whitelist matches. If the targeted publisher participates in ad reviewing, then the process 800 may execute one or more filtering rules, in order to apply approval decision filtering (830)“}  

In addition, it would have been obvious to one of ordinary skill in the art, at the time of filing, to modify Mawani to include the elements of Coladonato.  One would have been motivated to do so, in order to use score based filtering rules and other models to select advertisers.  Furthermore, the Supreme Court has supported that combining well known prior art elements, in a well-known manner, to obtain predictable results is sufficient to determine an invention obvious over such combination (see KSR International Co. v. Teleflex Inc. (KSR), 550 U.S.,82 USPQ2d 1385 (2007) & MPEP 2143).  In the instant case, Mawani evidently discloses providing advertisements when legitimate.  Coladonato is merely relied upon to illustrate the functionality of extracting identifiers from requests in the same or similar context.  As best understood by Examiner, since both providing advertisements when legitimate, as well as extracting identifiers from requests are implemented through well-known computer technologies in the same or similar context, combining their features as outlined above using such well-known computer technologies (i.e., conventional software/hardware configurations), would be reasonable, according to one of ordinary skill in the art.  Moreover, since the elements disclosed by Mawani, as well as Coladonato would function in the same manner in combination as they do in their separate embodiments, it would be reasonable to conclude that their resulting combination would be predictable.  Accordingly, the claimed subject matter is obvious over Mawani / Coladonato.

Mawani, Coladonato does not disclose, however, Aaron discloses: 
	in response to determining that the identifier is included in the list of designated identifiers, 
	denying the request for the advertisement; and {see at least [0042] discusses IP addresses which are “blacklisted” so that requests for web pages [ads] are not honored so that pay-per-click charges are not incurred}  
	determining whether the identifier associated with the source is to be included in the list of designated identifiers based on the set of features in accordance with one or more models. {see at least [0042] discusses use of algorithms (models) to determine which IP addresses get added (included) to a list (blacklist) so that CTR excesses are mitigated via “When the algorithms indicate that the click-through-rate associated with a region exceeds a threshold, a variety of corrective actions may be taken. One such corrective action may be to more closely or thoroughly analyze collected information on each of the Internet activations originating from that region for further indications that some or all of the activations may be fraudulent. The system may also record information [such as with a list] regarding specific activations that appear to be fraudulent, and supporting proof thereof, which may be used to support refusing to pay for such activations and/or demanding a refund from the content provider that hosted the Internet advertisement at issue. Specific sources, as identified by, for example, IP address, measured location or other means, may also be "blacklisted" so that requests for a web page originating from those sources are not honored (i.e., the web page is not delivered) or so that no pay-per-click charge is incurred for activations by the blacklisted source“}  

In addition, it would have been obvious to one of ordinary skill in the art, at the time of filing, to modify Mawani, Coladonato to include the elements of Aaron.  One would have been motivated to do so, in order ensure fraudulent to pay-per-click charges are not incurred.  Furthermore, the Supreme Court has supported that combining well known prior art elements, in a well-known manner, to obtain predictable results is sufficient to determine an invention obvious over such combination (see KSR International Co. v. Teleflex Inc. (KSR), 550 U.S.,82 USPQ2d 1385 (2007) & MPEP 2143).  In the instant case, Mawani, Coladonato evidently discloses providing advertisements when legitimate.  Aaron is merely relied upon to illustrate the functionality of not providing advertisements when the request is fraudulent in the same or similar context.  As best understood by Examiner, since both providing advertisements when legitimate, as well as not providing advertisements when the request is fraudulent are implemented through well-known computer technologies in the same or similar context, combining their features as outlined above using such well-known computer technologies (i.e., conventional software/hardware configurations), would be reasonable, according to one of ordinary skill in the art.  Moreover, since the elements disclosed by Mawani, Coladonato, as well as Aaron would function in the same manner in combination as they do in their separate embodiments, it would be reasonable to conclude that their resulting combination would be predictable.  Accordingly, the claimed subject matter is obvious over Mawani, Coladonato / Aaron. 

Regarding Claims 2, 9, 16 – Mawani, Coladonato, Aaron discloses the limitations of Claims 1, 8, 15. Mawani further discloses:  
	wherein the list of designated identifiers is generated based on a plurality of sets of features corresponding to a plurality of sources from which previous requests have been received. {see at least [0089] …. rather than providing a listing of advertisers inhibited from placing ads, the publisher may provide a listing of advertisers that are allowed to place offers for ads with the publisher, i.e., a "whitelist", [0063] If the advertiser has a known specified relationship with one or more publishers, then these publishers can be identified with indicia (Step 545). Indicia can include, for example, an image, text (e.g., Not Available, Pre-existing Relationship, etc.), color, and/or highlighting. The indicia can be presented to an advertiser proximate a publisher name on the list. As another example, the name of a publisher on a list can be presented in a different color than other text and/or images on the list. Other forms of identification or exclusion can be used}  


Regarding Claims 3, 10, 17 – Mawani, Coladonato, Aaron discloses the limitations of Claims 1, 8, 15. Coladonato further discloses:  
	generating a boundary condition for each extracted feature of the set of features; and {see at least [0177] The ad review module 1010 may be configured to provide various functionality associated with allowing the publishers 104 to review ads and advertisers and effect manual and rule-based approval decisions. The ad review module 1010 may (independently or in conjunction with other systems and modules) compile sets of ads to display to publishers, compute economic measures (e.g., ECPM calculations) for display alongside the ads, receive and aggregate approval/disapproval decisions, present aggregated results to publishers}  
	aggregating the generated boundary conditions to determine a set of rules, each rule corresponding to at least one extracted feature of the set of features. {see at least [0177] The ad review module 1010 may be configured to provide various functionality associated with allowing the publishers 104 to review ads and advertisers and effect manual and rule-based approval decisions. The ad review module 1010 may (independently or in conjunction with other systems and modules) compile sets of ads to display to publishers, compute economic measures (e.g., ECPM calculations) for display alongside the ads, receive and aggregate approval/disapproval decisions, present aggregated results to publishers}   

In addition, it would have been obvious to one of ordinary skill in the art, at the time of filing, to modify Mawani, Coladonato, Aaron to include additional elements of Coladonato.  in order to adhere to advertising rules to meet advertiser expected results.  In the instant case, Mawani, Coladonato, Aaron evidently discloses providing advertisement when the request is legitimate and not providing it then the request is fraudulent. Coladonato is merely relied upon to illustrate the additional functionality of determining a set of rules in the same or similar context. Since the subject matter is merely a combination of old elements, and in the combination each element would have performed the same function it performed separately, one having ordinary skill in the art before the effective filing date would have recognized that the results of the combination were predictable.  


Claims 4, 11, 18 are rejected under 35 U.S.C. 103(a) as being Mawani et al. (US 2009/0012905), in view of Coladonato et al. (US 2010/0145762), and further in view of Aaron et al. (US 2014/0156390), in further in view of Anderson et al. (US 2015/0348498).
Regarding Claims 4, 11, 18 – Mawani, Coladonato, Aaron discloses the limitations of Claims 3, 10, 17. Mawani, Coladonato, Aaron does not disclose, however Anderson discloses:  
	classifying the request based on the set of rules and the one or more models; {see at least [0112] Stages data to be sent to devices--software updates, content etc. Implements rules that determine which updates apply to which individual devices, based on client/brand/store/device type etc. Provides data to communication services layer when per-device updates are requested}  
	generating a label based on the classification of the request; and {see at least [0112] Stages data to be sent to devices--software updates, content etc. Implements rules that determine which updates apply to which individual devices, based on client/brand/store/device type etc. Provides data to communication services layer when per-device updates are requested}  
	updating the one or more models with the generated label. {see at least [0112] Stages data to be sent to devices--software updates, content etc. Implements rules that determine which updates apply to which individual devices, based on client/brand/store/device type etc. Provides data to communication services layer when per-device updates are requested}   

In addition, it would have been obvious to one of ordinary skill in the art, at the time of filing, to modify Mawani, Coladonato, Aaron to include the elements of Anderson.  One would have been motivated to do so, in order to adhere to rule based advertising models.  Furthermore, the Supreme Court has supported that combining well known prior art elements, in a well-known manner, to obtain predictable results is sufficient to determine an invention obvious over such combination (see KSR International Co. v. Teleflex Inc. (KSR), 550 U.S.,82 USPQ2d 1385 (2007) & MPEP 2143).  In the instant case, Mawani, Coladonato, Aaron evidently discloses providing advertisement when the request is legitimate and not providing it then the request is fraudulent.  Anderson is merely relied upon to illustrate the functionality of classifying the request and creating models in the same or similar context.  As best understood by Examiner, since both providing advertisement when the request is legitimate and not providing it then the request is fraudulent, as well as classifying the request and creating models are implemented through well-known computer technologies in the same or similar context, combining their features as outlined above using such well-known computer technologies (i.e., conventional software/hardware configurations), would be reasonable, according to one of ordinary skill in the art.  Moreover, since the elements disclosed by Mawani, Coladonato, Aaron, as well as Anderson would function in the same manner in combination as they do in their separate embodiments, it would be reasonable to conclude that their resulting combination would be predictable.  Accordingly, the claimed subject matter is obvious over Mawani, Coladonato, Aaron / Anderson.


Claims 5, 12, 19 are rejected under 35 U.S.C. 103(a) as being Mawani et al. (US 2009/0012905), in view of Coladonato et al. (US 2010/0145762), and further in view of Aaron et al. (US 2014/0156390), in further in view of Krassner et al. (US 8,356,247).
Regarding Claims 5, 12, 19 – Mawani, Coladonato, Aaron discloses the limitations of Claims 1, 8, 15. Mawani, Coladonato, Aaron does not disclose, however Krassner discloses:   
	wherein the set of features include a type of device from which the request originates, a type of browser being executed on the device, a traffic parameter associated with the request, and a user behavior associated with the request. {see at least fig42, [12:46-50] where browser type, user action, and type of device specifics are discussed, etc. are provided as part of the content rendering report }  

In addition, it would have been obvious to one of ordinary skill in the art, at the time of filing, to modify Mawani, Coladonato, Aaron to include the elements of Krassner.  One would have been motivated to do so, in order to adhere to advertising rules to meet advertiser expected results.  Furthermore, the Supreme Court has supported that combining well known prior art elements, in a well-known manner, to obtain predictable results is sufficient to determine an invention obvious over such combination (see KSR International Co. v. Teleflex Inc. (KSR), 550 U.S.,82 USPQ2d 1385 (2007) & MPEP 2143).  In the instant case, Mawani, Coladonato, Aaron evidently discloses providing advertisement when the request is legitimate and not providing it then the request is fraudulent.  Krassner is merely relied upon to illustrate the functionality of the model features composition in the same or similar context.  As best understood by Examiner, since both providing advertisement when the request is legitimate and not providing it then the request is fraudulent, as well as the model features composition are implemented through well-known computer technologies in the same or similar context, combining their features as outlined above using such well-known computer technologies (i.e., conventional software/hardware configurations), would be reasonable, according to one of ordinary skill in the art.  Moreover, since the elements disclosed by Mawani, Coladonato, Aaron, as well as Krassner would function in the same manner in combination as they do in their separate embodiments, it would be reasonable to conclude that their resulting combination would be predictable.  Accordingly, the claimed subject matter is obvious over Mawani, Coladonato, Aaron / Krassner.


Claims 6, 13, 20 are rejected under 35 U.S.C. 103(a) as being Mawani et al. (US 2009/0012905), in view of Coladonato et al. (US 2010/0145762), and further in view of Aaron et al. (US 2014/0156390), in further in view of Krassner et al. (US 8,356,247), in further view of Umeda (US 2013/0066707).
Regarding Claims 6, 13, 20 – Mawani, Coladonato, Aaron, Krassner discloses the limitations of Claims 5, 12, 19. Mawani, Coladonato, Aaron, Krassner does not disclose, however, Umeda discloses:  
	wherein the user behavior associated with the request includes an average query length of the request and a click through rate of the request, and the traffic parameter associated with the request corresponds to a number of distinct queries associated with the source from the request originates. {see at least [0181] …where average page view length, CTR etc is discussed}  

In addition, it would have been obvious to one of ordinary skill in the art, at the time of filing, to modify Mawani, Coladonato, Aaron, Krassner to include the elements of Umeda.  One would have been motivated to do so, in order to asses user behavior in terms of query length and click through rate as additional parameters for determining click fraud.  Furthermore, the Supreme Court has supported that combining well known prior art elements, in a well-known manner, to obtain predictable results is sufficient to determine an invention obvious over such combination (see KSR International Co. v. Teleflex Inc. (KSR), 550 U.S.,82 USPQ2d 1385 (2007) & MPEP 2143).  In the instant case, Mawani, Coladonato, Aaron, Krassner evidently discloses providing advertisement when the request is legitimate and not providing it then the request is fraudulent.  Umeda is merely relied upon to illustrate the functionality of user behavior and traffic parameters associated with the request in the same or similar context.  As best understood by Examiner, since both providing advertisement when the request is legitimate and not providing it then the request is fraudulent, as well as user behavior and traffic parameters associated with the request are implemented through well-known computer technologies in the same or similar context, combining their features as outlined above using such well-known computer technologies (i.e., conventional software/hardware configurations), would be reasonable, according to one of ordinary skill in the art.  Moreover, since the elements disclosed by Mawani, Coladonato, Aaron, Krassner, as well as Umeda would function in the same manner in combination as they do in their separate embodiments, it would be reasonable to conclude that their resulting combination would be predictable.  Accordingly, the claimed subject matter is obvious over Mawani, Coladonato, Aaron, Krassner / Umeda.


Claims 7, 14 are rejected under 35 U.S.C. 103(a) as being Mawani et al. (US 2009/0012905), in view of Coladonato et al. (US 2010/0145762), and further in view of Aaron et al. (US 2014/0156390), in further in view of John (US 2008/0288405).
Regarding Claims 7, 14 – Mawani, Coladonato, Aaron discloses the limitations of Claims 1, 8. Mawani, Coladonato, Aaron does not disclose, however, John discloses:  
	wherein the extracted identifier corresponds to an IP address associated with the source, and the determining of whether the extracted identifier is included in the list of designated identifiers includes performing a real-time look-up of the extracted identifier in the list of designated identifiers, each identifier in the list being a classless inter-domain routing (CIDR) IP identifier, the list of CIDR IP identifiers being maintained in a radix tree format. {see at least [0116] where id look-up using CIDR etc. takes place}  

In addition, it would have been obvious to one of ordinary skill in the art, at the time of filing, to modify Mawani, Coladonato, Aaron to include the elements of John.  One would have been motivated to do so, in order to improve efficiency by utilizing the CIDR techniques.  Furthermore, the Supreme Court has supported that combining well known prior art elements, in a well-known manner, to obtain predictable results is sufficient to determine an invention obvious over such combination (see KSR International Co. v. Teleflex Inc. (KSR), 550 U.S.,82 USPQ2d 1385 (2007) & MPEP 2143).  In the instant case, Mawani, Coladonato, Aaron evidently discloses providing advertisement when the request is legitimate and not providing it then the request is fraudulent.  John is merely relied upon to illustrate the functionality of CIDR IP identifiers in the same or similar context. As best understood by Examiner, since both providing advertisement when the request is legitimate and not providing it then the request is fraudulent, as well as CIDR IP identifiers are implemented through well-known computer technologies in the same or similar context, combining their features as outlined above using such well-known computer technologies (i.e., conventional software/hardware configurations), would be reasonable, according to one of ordinary skill in the art.  Moreover, since the elements disclosed by Mawani, Coladonato, Aaron, as well as John would function in the same manner in combination as they do in their separate embodiments, it would be reasonable to conclude that their resulting combination would be predictable.  Accordingly, the claimed subject matter is obvious over Mawani, Coladonato, Aaron / John. 


The prior art made of record and not relied upon which, however, is considered pertinent to applicant's disclosure:  


Response to Amendments/Arguments
Applicant’s submitted remarks and arguments have been fully considered.  

Applicant disagrees with the Office Action conclusions and asserts that the prior art fails to teach Applicant’s invention. 

Examiner respectfully disagrees.

With respect to Applicant’s Remarks as to the claims being rejected under 35 USC § 103.
Applicant submits “At best, Mawani teaches allowing a publisher which does not have a pre-existing business relationship with an advertiser to use the print advertisement management system to carry on business with the advertiser, and inhibiting a publisher which has a pre-existing business relationship with an advertiser to use the system to carry on business with the advertiser.” Examiner has carefully considered, but doesn’t find Applicant’s arguments persuasive. 
First, Mawani discloses publishing advertisements on websites over the Internet {see at least [0013] An online marketplace is provided, for example, by way of a web site accessible over the Internet; fig2, rc206, rc206, rc208, [0029]-[0032] the online market place, website}. 
Second, Mawani discloses: 
in response to determining that the identifier is not included in the list of designated identifiers, 
	providing the advertisement in response to the request, {see at least [0089] discloses ID not on a list [blacklist]/”whitelist” and providing [allowing] ads based on extracted [previously placed requests [offers] via “rather than providing a listing of advertisers inhibited from placing ads, the publisher may provide a listing of advertisers that are allowed to place offers for ads with the publisher, i.e., a " whitelist". For example, the publisher may be presented a listing of available advertisers (e.g., advertisers that have registered with the system or advertisers that have previously placed offers) and identify for the advertising system manager those advertisers that are allowed to place ads with the publisher. In addition, the publisher may query a listing of available advertisers for specific advertisers“}  
	extracting a set of features from the request and previous requests that originated from the source, and {see at least [0089] discloses ID not on a list [blacklist]/”whitelist” and providing [allowing] ads based on extracted [previously placed requests [offers] via “rather than providing a listing of advertisers inhibited from placing ads, the publisher may provide a listing of advertisers that are allowed to place offers for ads with the publisher, i.e., a " whitelist". For example, the publisher may be presented a listing of available advertisers (e.g., advertisers that have registered with the system or advertisers that have previously placed offers) and identify for the advertising system manager those advertisers that are allowed to place ads with the publisher. In addition, the publisher may query a listing of available advertisers for specific advertisers“}  
Third, Aaron discloses: 
	determining whether the identifier associated with the source is to be included in the list of designated identifiers based on the set of features in accordance with one or more models. {see at least [0042] discusses use of algorithms (models) to determine which IP addresses get added (included) to a list (blacklist) so that CTR excesses are mitigated via “When the algorithms indicate that the click-through-rate associated with a region exceeds a threshold, a variety of corrective actions may be taken. One such corrective action may be to more closely or thoroughly analyze collected information on each of the Internet activations originating from that region for further indications that some or all of the activations may be fraudulent. The system may also record information [such as with a list] regarding specific activations that appear to be fraudulent, and supporting proof thereof, which may be used to support refusing to pay for such activations and/or demanding a refund from the content provider that hosted the Internet advertisement at issue. Specific sources, as identified by, for example, IP address, measured location or other means, may also be "blacklisted" so that requests for a web page originating from those sources are not honored (i.e., the web page is not delivered) or so that no pay-per-click charge is incurred for activations by the blacklisted source“}  
Therefore, Mawani discloses publishing advertisements on a website over the Internet and Mawani, Aron discloses the recited claim limitations. 

The other arguments presented by Applicant continually point back to the above arguments as being the basis for the arguments against the other 103 rejections, as the other arguments are presented only because those claims depend from the independent claims, and the main argument above is presented against the independent claims. Therefore, it is believed that all arguments put forth have been addressed by the points above.


Examiner has reviewed and considered all of Applicant’s remarks. The changes of the grounds for rejection, if any, have been necessitated by Applicant’s amendments to the claims. Therefore, the rejection is maintained, necessitated by the fact that the rejection of the claims under 35 USC § 103 has not been overcome. 


The prior art made of record and not relied upon which, however, is considered pertinent to applicant's disclosure:  



Inquiries
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Radu Andrei whose telephone number is 313.446.4948.  The examiner can normally be reached on Monday – Friday 8:30am – 5pm EST. If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Ilana Spar can be reached at 571.270.7537. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
As detailed in MPEP 502.03, communications via Internet e-mail are at the discretion of the applicant.  Without a written authorization by applicant in place, the USPTO will not respond via Internet e-mail to any Internet correspondence which contains information subject to the confidentiality requirement as set forth in 35 U.S.C. 122. A paper copy of such correspondence will be placed in the appropriate patent application. The following is a sample authorization form which may be used by applicant: 
“Recognizing that Internet communications are not secure, I hereby authorize the USPTO to communicate with me concerning any subject matter of this application by electronic mail. I understand that a copy of these communications will be made of record in the application file.”
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (in U.S.A. or Canada) or 571-272-1000.

Any response to this action should be mailed to: 
Commissioner of Patents and Trademarks
P.O. Box 1450 
Alexandria, VA 22313-1450

or faxed to 571-273-8300 

Hand delivered responses should be brought to the: 

United States Patent and Trademark Office 
Customer Service Window 
Randolph Building
401 Dulany Street
Alexandria, VA 22314



/Radu Andrei/
Primary Examiner, AU 3622